Case: 1:19-cv-00372-DRC-SKB Doc #: 51 Filed: 07/14/20 Page: 1 of 2 PAGEID #: 677



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION


   JULIE KELLY,                                        Civil Case No. 1:19-cv-00372
                                                       Judge Douglas R. Cole
                           Plaintiff,                  Magistrate Judge Stephanie Bowman

   v.                                                  PROPOSED CALENDAR ORDER

   FIRST DATA CORPORATION,

                           Defendant.


                Pursuant to Magistrate Judge Bowman’s March 30, 2020 ) Order, Plaintiff Julie Kelly

   and Defendant First Data Corporation hereby submit the following proposed calendar order:


         1. Deadline for filing motions directed to the pleadings: August 10, 2020;

         2. Deadline for filing any motion to amend the pleadings and/or to add additional parties:

                September 14, 2020.

         3. Deadline for disclosure of lay witnesses: October 12, 2020.

         4. Deadline for disclosure and report of Plaintiff’s expert(s): November 16, 2020.

         5. Deadline for disclosure and report of Defendant’s experts: December 14, 2020.

         6. Deadline for disclosure and report of rebuttal experts: January 18, 2021.

         7. Discovery cut-off date: February 15, 2021.

         8. Dispositive motion deadline: April 12, 2021.

         9. Recommended date for status conference (if any): The parties will contact the Court
            if needed.


         10. Recommended date for a final pretrial conference: The Parties request the Court
             not set a date for a final pretrial conference until after the Court has ruled on
             Defendant’s expected Rule 56 motion.




   37201670.1 07/14/2020
   15342270 _1
Case: 1:19-cv-00372-DRC-SKB Doc #: 51 Filed: 07/14/20 Page: 2 of 2 PAGEID #: 678



   Seen and Agree To:

    /s/ Julie Kelly (via email permission)              /s/ Laura E. Salzman
    Julie Kelly (pro se)                                Laura E. Salzman (0095304)
    823 Dorgene Lane                                    ROETZEL & ANDRESS, LPA
    Cincinnati, OH 45244                                250 East Fifth Street, Suite 310
    Jul_kelly@mac.com                                   Cincinnati, OH 45202
                                                        Telephone: (513) 361-0200
                                                        Facsimile: (513) 361-0335
                                                        Email: lsalzman@ralaw.com

                                                        Gary B. Eidelman, Esq. (pro hac vice)
                                                        Michael P. Cianfichi, Esq. (pro hac vice)
                                                        SAUL EWING ARNSTEIN & LEHR LLP
                                                        500 East Pratt Street, Suite 900
                                                        Baltimore, Maryland 21202
                                                        Telephone: (410) 332-8975
                                                        Facsimile: (410) 332-8976
                                                        gary.eidelman@saul.com
                                                        michael.cianfichi@saul.com

                                                        Counsel for Defendant, First Data Corporation

                                     CERTIFICATION OF SERVICE

                I hereby certify that on July 14, 2020, the foregoing was electronically filed with the

   Court’s CM/ECF system and the system will send electronic notification to all parties and

   counsel of record via the Court’s electronic filing system, and I further certify that the

   foregoing was served on Plaintiff Julie Kelly by electronic mail.

                                                             /s/ Laura E. Salzman
                                                             Laura E. Salzman




   37201670.1 07/14/2020
   15342270 _1
